—In an action for a divorce and ancillary relief, the plaintiff wife appeals, as limited by her brief, from stated portions of a judgment of the Supreme Court, Suffolk County (Gazzillo, J.; Henry, J., at trial), entered April 1, 1997, which, inter alia, awarded her maintenance in the amount of only $500 per month for five years, and then $300 per month for an additional five-year period, and directed the defendant husband to provide her with health and medical insurance for only five years.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
Contrary to the plaintiff’s contentions, an award of lifetime maintenance is not appropriate under these circumstances (see, Liadis v Liadis, 207 AD2d 331; cf., Borra v Borra, 218 AD2d 780).
The plaintiff’s remaining contentions are without merit. O’Brien, J. P., Pizzuto, Joy and Florio, JJ., concur.